      Case: 4:19-cv-00260-BYP Doc #: 81 Filed: 03/06/20 1 of 2. PageID #: 969



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                              Eastern Division (Youngstown)

Susan Beiersdorfer, et al.,                             )

       Plaintiffs,                                      )

v.                                                      )      Case No. 4:19-cv-00260

Frank LaRose, Secretary of State, et al.,               )      Judge Pearson

               Defendants.                              )

                                                        )

*                      *                      *                       *                        *

      PLAINTIFFS’ UNOPPOSED MOTION FOR ENLARGEMENT OF TIME
 TO RESPOND IN OPPOSITION TO FRANKLIN COUNTY BOARD OF ELECTIONS’
                        MOTION TO DISMISS

       Now come Plaintiffs Susan Beiersdorfer et al., by and through counsel, and move the

Court for leave to respond in opposition to the Motion to Dismiss of Defendant Franklin County

Board of Elections on or before March 18, 2020

                                                        /s/ Terry J. Lodge
                                                        Terry J. Lodge, Esq.
                                                        316 N. Michigan St., Suite 520
                                                        Toledo, OH 43604-5627
                                                        (419) 205-7084
                                                        tjlodge50@yahoo.com
                                                        lodgelaw@yahoo.com
                                                        Co-Counsel for Plaintiffs

                                            Memorandum

       On February 19, 2020, Defendant Franklin County Board of Elections filed a Motion to

Dismiss (Dkt. No. 78). It is a potentially dispositive motion and by the Court’s local rule,

Plaintiffs must respond by March 4, 2020.. However, Plaintiffs’ counsel is presently heavily

                                                  -1-
      Case: 4:19-cv-00260-BYP Doc #: 81 Filed: 03/06/20 2 of 2. PageID #: 970



involved in preparations for a major zoning case and a federal agency rulemaking and requires

additional time to complete a meaningful response to the Motion to Dismiss. Defendants Meigs,

Athens and Medina counties all have filed competing motions to dismiss within the past 2 days

in this litigation, and Plaintiffs’ counsel are considering a combined response for greater

efficiency of use of the Court’s resources.

       Plaintiffs’ counsel has consulted with the Franklin County Board of Elections’ counsel,

who does not oppose this request.

       WHEREFORE, Plaintiffs pray the Court grant them until March 18, 2020 by which time

to respond to Franklin County Board of Elections’ Motion to Dismiss.

                                                       /s/ Terry J. Lodge
                                                       Terry J. Lodge, Esq.
                                                       Co-Counsel for Plaintiffs

                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 4, 2020, I deposited a copy of the foregoing Motion in the
Electronic Case Filing system maintained by the Court, and that according to protocols of the
system, it was electronically served upon all counsel registered to receive electronic filings.

                                                       /s/ Terry J. Lodge
                                                       Terry J. Lodge, Esq.
                                                       Co-Counsel for Plaintiffs




                                                 -2-
